

EXHIBIT 10.4


BOND AMORTIZATION AGREEMENT


between


GULF COAST WASTE DISPOSAL AUTHORITY


and


UNITED STATES STEEL CORPORATION


$10,600,000
Gulf Coast Waste Disposal Authority
Environmental Improvement Revenue Refunding Bonds,
Series 2011
(United States Steel Corporation Project)


Dated as of November 1, 2011


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

   
Page
     
ARTICLE I. DEFINITIONS
2
     
Section 1.01
Use of Defined Terms
2
Section 1.02
Definitions
2
Section 1.03
Interpretation
4
Section 1.04
Captions and Headings
4
     
ARTICLE II. REPRESENTATIONS
4
     
Section 2.01
Representations and Covenants of Issuer
4
Section 2.02
Representations and Covenants of Company
5
     
ARTICLE III. COMPLETION OF PROJECT FACILITIES; ISSUANCE OF THE BONDS
6
     
Section 3.01
Completion of Project Facilities
6
Section 3.02
Issuance of Bonds; Application of Proceeds
6
Section 3.03
Company Required to Provide Additional Moneys in Event Moneys Insufficient to
Redeem Refunded Bonds
7
Section 3.04
Investment of Fund Moneys
7
Section 3.05
Issuer's Fees
8
Section 3.06
Issuer's Limited Liability
8
Section 3.07
Governmental Regulation
8
     
ARTICLE IV. PAYMENTS BY THE COMPANY
9
     
Section 4.01
Installment Payments
9
Section 4.02
Additional Payments
9
Section 4.03
Deposit of Moneys in Bond Fund; Moneys for Purchase and Redemption
10
Section 4.04
Obligations Unconditional
10
Section 4.05
Assignment by Company
10
Section 4.06
Assignment by Issuer
11
Section 4.07
Refunding of Bonds
11
     
ARTICLE V. ADDITIONAL AGREEMENTS AND COVENANTS
11
     
Section 5.01
Lease, Sale or Grant of Use by Company
11
Section 5.02
Indemnification of Issuer and Trustee
11
Section 5.03
Company Not to Adversely Affect Exclusion From Gross Income of Interest on Bonds
13
Section 5.04
Company to Maintain its Existence; Mergers or Consolidations
14
Section 5.05
Reports and Audits
14


 
 

--------------------------------------------------------------------------------

 
 
Section 5.06
Insurance
14
Section 5.07
Recordation
14
Section 5.08
Qualification in Texas
14
     
ARTICLE VI. OPTIONS; PREPAYMENT OF LOAN
15
     
Section 6.01
Options to Terminate
15
Section 6.02
Option to Prepay Upon Extraordinary Optional Redemption Under Indenture
15
Section 6.03
Actions by Issuer
15
Section 6.04
Release on Exercise of Option to Prepay Loan
15
     
ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES
15
     
Section 7.01
Events of Default
15
Section 7.02
Remedies on Default
16
Section 7.03
No Remedy Exclusive
17
Section 7.04
Agreement to Pay Fees and Expenses
17
Section 7.05
No Waiver
17
Section 7.06
Notice of Default
17
     
ARTICLE VIII. MISCELLANEOUS
17
     
Section 8.01
Term of Agreement
17
Section 8.02
Amounts Remaining in Funds
18
Section 8.03
Notices
18
Section 8.04
Extent of Covenants of Issuer; No Personal Liability
18
Section 8.05
Binding Effect
18
Section 8.06
Amendments and Supplements
18
Section 8.07
Execution Counterparts
18
Section 8.08
Severability
19
Section 8.09
Governing Law
19
Section 8.10
Further Assurances and Corrective Instruments
19
Section 8.11
Issuer and Company Representatives
19
Section 8.12
Immunity of Incorporators, Stockholders, Officers and Directors
19
Section 8.13
Section Headings
19

 

 
 

--------------------------------------------------------------------------------

 


BOND AMORTIZATION AGREEMENT


THIS BOND AMORTIZATION AGREEMENT (this "Agreement"), made and entered into as of
November 1, 2011, by and between the GULF COAST WASTE DISPOSAL AUTHORITY (the
"Issuer"), a governmental agency and body politic and corporate of the State of
Texas, existing and operating as a conservation and reclamation district and
political subdivision of the State of Texas pursuant to Article XVI, Section 59
of the Texas Constitution, and the laws of the State of Texas, particularly
Chapter 409, Acts of the 61st Legislature of the State of Texas, Regular
Session, 1969, as amended (originally compiled as Article 7621d-2, Vernon's
Texas Civil Statutes) (the "Authority Act") and UNITED STATES STEEL CORPORATION,
a corporation duly organized and existing under and pursuant to the laws of the
State of Delaware, and duly qualified to own property and transact business in
the State (the "Company"), under the following circumstances summarized in the
following recitals (capitalized terms not defined in the recitals being used
therein as defined in Article I):


WITNESSETH:


WHEREAS, pursuant to  Chapter 383, Texas Health and Safety Code, as amended
("Chapter 383") and Chapter 1207, Texas Government Code, as amended ("Chapter
1207") (together with the Authority Act, collectively, the "Acts"), the Issuer,
being a "district" and an "issuer" as defined in Chapter 383 and Chapter 1207 is
authorized to acquire, construct and improve air pollution control facilities
and to issue revenue bonds for such purposes and for the purpose of refunding
any such bonds; and


WHEREAS, in order to provide the funds necessary to refund the Refunded Bonds,
the Issuer has duly authorized the issuance and sale of its Environmental
Improvement Revenue Refunding Bonds, Series 2011 (United States Steel
Corporation Project), in the aggregate principal amount not to exceed
$10,600,000 (the "Bonds"), under the Trust Indenture (the "Indenture") dated as
of November 1, 2011, between the Issuer and The Bank of New York Mellon Trust
Company, N.A., as trustee, for the purposes described therein and has determined
to enter into this Agreement and secure the Bonds by the pledge and assignment
of Installment Payments to be made hereunder; and


WHEREAS, the Company has also agreed under this Agreement to pay, or cause to be
paid, when due certain expenses and other costs incurred by the Issuer and the
Trustee in connection with this Agreement and the issuance of the Bonds; and


WHEREAS, the Bonds are limited obligations of the Issuer payable solely from the
Pledged Receipts, and neither the principal of the Bonds, nor the interest
accruing thereon, shall ever constitute a general indebtedness of the Issuer or
an indebtedness of the State or any political subdivision or instrumentality
thereof, within the meaning of any constitutional or statutory provision
whatsoever, or shall ever constitute or give rise to a pecuniary liability of
the State or any political subdivision or instrumentality thereof, nor will the
Bonds be, or be deemed to be, an obligation of the State or any political
subdivision or instrumentality thereof; and


WHEREAS, all acts and things have been done and performed which are necessary to
make the Bonds, when executed and delivered by the Issuer, the legal, valid and
binding limited obligations of the Issuer in accordance with the terms thereof;


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for and in consideration of the premises, the respective
representations and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto, recognizing that under the Act this Agreement
shall not in any way obligate the State or any agency or political subdivision
thereof, including, without limitation, the Issuer, to raise any money by
taxation or use other public moneys for any purpose in relation to the Project
or Project Facilities and that neither the State nor any agency or political
subdivision thereof, including, without limitation, the Issuer, shall pay or
promise to pay any debt or meet any financial obligation to any Person at any
time in relation to the Project or the Project Facilities, except from moneys
received or to be received under the provisions of this Agreement or derived
from the exercise of the rights of the Issuer hereunder, agree as follows:


ARTICLE I.


DEFINITIONS


Section 1.01.  Use of Defined Terms.  In addition to the words and terms defined
elsewhere in this Agreement, or by reference to another document, the words and
terms set forth in Section 1.02 shall have the meanings set forth therein unless
the content or use clearly indicates another meaning or intent. In addition, all
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Section 1.02.  Definitions. The following terms shall have the following
meanings:


"Additional Payments" means payments due hereunder in addition to the
Installment Payments.


"Agreement" means this Bond Amortization Agreement as amended or supplemented
from time to time.


"Bonds" means the Issuer's $10,600,000 Environmental Improvement Revenue
Refunding Bonds, Series 2011 (United States Steel Corporation Project).


"Event of Default" means any of the events described as an Event of Default in
Section 7.01.


"Indenture" has the meaning set forth in the recitals to this Agreement.


"Issuer" has the meaning set forth in the first paragraph of this Agreement.


"Notice Address" means:


(a)           As to the Issuer:


Gulf Coast Waste Disposal Authority
910 Bay Area Boulevard
Houston, Texas 77058
Attention: Manager, Financial Services

 
2

--------------------------------------------------------------------------------

 
 
Facsimile: (281) 488-3331


(b)           As to the Company:


United States Steel Corporation
Room 1311
600 Grant Street
Pittsburgh, PA 15219-4776
Attention: Assistant Treasurer-Finance and Risk Management Facsimile No.: (412)
433-4765


(c)           As to the Trustee:


The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place, 38th Floor
Pittsburgh, PA 15259
Attention: Corporate Trust Administration
Facsimile No.: (412) 236-0870


or such additional or different address, notice of which is given under Section
8.03.


"Person" or words importing persons mean any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.


"Prior Bonds" means the Gulf Coast Waste Disposal Authority Environmental
Improvement Revenue Bonds (United States Steel Corporation Project) Series 1976.


"Project" means the refinancing of the costs of the Project Facilities through
the current refunding of the Refunded Bonds, as defined in the recitals to the
Indenture.


"Project Facilities" means, generally, the air pollution control facilities
financed or refinanced from the proceeds of the Prior Bonds, which were refunded
from the proceeds of the Refunded Bonds, as such Project Facilities are listed
and described in Exhibit A to the Air Pollution Control Facilities and
Installment Sales Agreement, dated as of April 15, 1976, relating to the Prior
Bonds.


"Refunded Bonds" means the Gulf Coast Waste Disposal Authority Environmental
Improvement Revenue Bonds (USX Corporation Project), Refunding Series of 1998,
currently outstanding in the aggregate principal amount of $10,600,000.


"Refunded Bonds Agreement" means the Bond Amortization Agreement, dated as of
March 1, 1998, between the Issuer and Company relating to the Refunded Bonds.


"Refunded Bonds Trustee" means The Bank of New York Mellon (successor trustee to
Chase Bank of Texas, National Association), as trustee for the Refunded Bonds.


"Tax Certificates" means the Tax Regulatory Agreement and No-Arbitrage
Certificate among the Issuer, the Trustee, and the Company with respect to the
Bonds.

 
3

--------------------------------------------------------------------------------

 
 
All other terms used in this Agreement that are defined in the Indenture have
the same meanings assigned them in the Indenture unless the context clearly
requires otherwise.
 
Section 1.03.  Interpretation.  Unless the context clearly indicates otherwise,
the capitalized terms defined in this Article I and in the Indenture, for all
purposes of this Agreement and all agreements supplemental hereto, have the
meanings hereby ascribed to them. Such terms, together with all other provisions
of this Agreement, shall be read and understood in a manner consistent with the
provisions of the Act. Words or phrases importing the masculine gender shall be
read and understood to include the feminine and neuter genders, and those
importing number shall include singular or plural, both as appropriate to the
context.


Any reference herein to the Issuer, to its board or to any designated officer
includes entities or officials succeeding to their respective functions, duties
or responsibilities pursuant to or by operation of law or lawfully performing
their functions.


Any reference to a section, provision or chapter of the laws of the State or to
any statute of the United States of America includes that section, provision or
chapter or statute as amended, modified, revised, supplemented or superseded
from time to time; provided, that no such amendment, modification or similar
change shall apply solely by reason of this provision, if it constitutes in any
way an impairment of the rights or obligations of the Issuer, the Bondholders,
the Trustee or the Company under this Agreement.


Section 1.04.  Captions and Headings. The captions and headings in this
Agreement are solely for convenience of reference and in no way define, limit or
describe the scope or intent of any articles, sections, subsections, paragraphs,
subparagraphs or clauses hereof.


ARTICLE II.


REPRESENTATIONS


Section 2.01.  Representations and Covenants of Issuer. The Issuer represents
that (a) it is duly organized and validly existing under the Constitution and
laws of the State, including the Authority Act; (b) it has duly accomplished all
conditions necessary to be accomplished by it prior to the issuance and delivery
of the Bonds and the execution and delivery of this Agreement, the Indenture and
the Tax Certificates (as applicable); (c) it is not in violation of or in
conflict with any provisions of the laws of the State which would impair its
ability to carry out its obligations contained in this Agreement, the Indenture
or the Tax Certificates (as applicable); (d) it is empowered to enter into the
transactions contemplated by this Agreement, the Indenture and the Tax
Certificates (as applicable); (e) it has duly authorized the execution, delivery
and performance of this Agreement, the Indenture and the Tax Certificates (as
applicable); and (f) it will do all things in its power in order to maintain its
existence or assure the assumption of its obligations under this Agreement, the
Indenture and the Tax Certificates (as applicable) by any successor public body.

 
4

--------------------------------------------------------------------------------

 


Section 2.02.  Representations and Covenants of Company. The Company represents
and covenants that:


(a)           It is a corporation duly organized and existing under and pursuant
to the laws of the State of Delaware. The Company is qualified to do business in
the State.


(b)           It has full power and authority to execute, deliver and perform
its obligations under this Agreement and the Tax Certificates (as applicable)
and to enter into and carry out the transactions contemplated by those
documents; such execution, delivery and performance does not, and will not,
violate any provision of law applicable to the Company or the Company's articles
of incorporation, code of regulations, bylaws or other corporate charter or
similar instrument each as may be amended, and does not, and will not, conflict
with or result in a default under any agreement or instrument to which the
Company is a party or by which it is bound; this Agreement and the Tax
Certificates have, by proper action, been duly authorized, executed and
delivered by the Company and all steps necessary have been taken to constitute
this Agreement and the Tax Certificates valid and binding obligations of the
Company.


(c)           Each of the Project Facilities was, at the time originally placed
in service, a "pollution control facility" used in whole or in part to control,
reduce, abate or prevent, air, noise, water or general environmental pollution,
and was designed to meet applicable federal, state and local requirements for
the control of air or water pollution in effect at or about the time the Prior
Bonds were issued. The Project Facilities were constructed for no significant
purpose other than the control of air or water pollution, and not principally
designed to result in any increase in production or capacity, or in a material
extension of the useful life of a manufacturing or production facility or a part
thereof that is owned, operated or used by the Company.


(d)           At the time of issuance of the Prior Bonds, at the time of
issuance of the Refunded Bonds and at all times subsequent thereto, the Company
has complied with all applicable requirements of the Internal Revenue Code of
1954, as amended, the Internal Revenue Code of 1986, as amended, and all
applicable regulations, rulings and successor laws necessary to ensure the
continuing tax-exempt status of such Prior Bonds and of the Refunded Bonds.


(e)           All of the proceeds of the Bonds will be used exclusively to
retire the Refunded Bonds within 90 days of the date of issuance of the Bonds.
None of the proceeds of the Bonds will be used to provide working capital or pay
costs of issuance of the Bonds.


(f)           Each one and all of the representations and warranties of the
Company contained in the Tax Certificates, as executed and delivered
simultaneously with this Agreement, are true and correct.


(g)           The Company will comply with the applicable requirements of Rule
15c2-12 as promulgated by the Securities and Exchange Commission and recognizes
that the Issuer is not an "obligated person" within the meaning of said Rule.


 
5

--------------------------------------------------------------------------------

 


(h)           The Project Facilities were located in unincorporated Chambers
County, Texas.


(i)           The Company has requested the Issuer to refund the Refunded Bonds.


ARTICLE III.


COMPLETION OF PROJECT FACILITIES;
ISSUANCE OF THE BONDS


Section 3.01.  Completion of Project Facilities. The Company represents that the
acquisition and/or construction of the Project Facilities have been completed
and that the proceeds derived from the sale of the Prior Bonds and the Refunded
Bonds used to refund the Prior Bonds, including any investment thereof, were
expended in accordance with the provisions of all bond authorization, security
and tax regulatory agreements and/or certificates executed in respect of all
such bonds, including the Refunded Bonds, and in respect of the installation,
operation or use of the Project Facilities and the refunding of the Prior Bonds.


Section 3.02.  Issuance of Bonds; Application of Proceeds. To provide funds for
the purpose of refunding the Refunded Bonds, the Issuer will issue, sell and
deliver the Bonds. The Bonds will be issued in accordance with and pursuant to
the Indenture in the aggregate principal amount, will bear interest at the rate
or rates, will mature and will be subject to redemption as set forth therein and
in the Approval Certificate.  By execution and delivery of this Agreement, the
Company hereby approves the Bond Resolution and the Indenture.  It is hereby
agreed that the foregoing approval of the Bond Resolution and the Indenture
constitutes the acknowledgment and agreement of the Company that the Bonds, when
issued, sold, and delivered as provided in the Bond Resolution and the
Indenture, will be issued in accordance with and in compliance with this
Agreement and shall further constitute the approval of the refunding required by
the Refunded Bonds Agreement, notwithstanding any other provisions of this
Agreement or any other contract or agreement to the contrary.  Any Bondholder is
entitled to rely fully and unconditionally on the foregoing
approval.  Notwithstanding any provisions of this Agreement or any other
contract or agreement to the contrary, the Company's approval of the Bond
Resolution and the Indenture shall be the Company's agreement that all covenants
and provisions in this Agreement and the Indenture affecting the Company shall,
upon the delivery of the Bonds and the Indenture, become unconditional, valid,
and binding covenants and obligations of the Company so long as the Bonds and
the interest thereon are outstanding and unpaid.  Particularly, the obligation
of the Company to make, promptly when due, all Installment Payments specified in
this Agreement and the Indenture shall be absolute and unconditional, and said
obligation may be enforced as provided in this Agreement and the Indenture.
 

 
6

--------------------------------------------------------------------------------

 
 
The proceeds from the sale of the Bonds shall be paid to the Trustee and
deposited as follows (a) a sum equal to accrued interest, if any, shall be
deposited in the Bond Fund and (b) the balance shall be transferred to the
Refunded Bonds Trustee for deposit into the Bond Fund for the Refunded
Bonds.  Upon deposit pursuant to this Section 3.02, the proceeds so transferred
to the Refunded Bonds Trustee, together with other funds, if any, contributed by
the Company are subject to a lien in favor of the Holders of the Refunded Bonds
and no security interest therein is or shall be granted and shall not constitute
in any way a grant by the Issuer to the Trustee to  secure the payment amounts
due on the Bonds.  The Company agrees (i) to direct the Refunded Bonds Trustee
to invest and reinvest such proceeds, together with amounts, if any, provided by
the Company pursuant to Section 3.03 hereof, only in direct obligations of the
United States of America, including obligations the principal of and interest on
which are unconditionally guaranteed by the United States of America, which may
be in book-entry form, and which mature on or before the redemption date for the
Refunded Bonds and (ii) that  any such funds which cannot be so invested shall
remain uninvested.


Upon deposit of adequate funds with the Refunded Bonds Trustee, the Company
shall be permitted to seek a release of the lien of any and all documents
providing for the payment of the Refunded Bonds, including particularly the
respective trust indentures and the loan agreements securing the same.


Section 3.03.  Company Required to Provide Additional Moneys in Event Moneys
Insufficient to Redeem Refunded Bonds.  The Company shall, on or before the
Issue Date, cause to be deposited with the Refunded Bonds Trustee moneys
sufficient, together with the Bond proceeds so transferred on the Issue Date, to
pay the total redemption price of the Refunded Bonds on their redemption date or
dates, together with any interest due on the Refunded Bonds not constituting a
portion of the redemption price, plus any fees and charges due the Refunded
Bonds Trustee, as trustee, paying agent, and registrar for the Refunded
Bonds.  In the event that monies held in the Bond Fund for the Refunded Bonds
are not sufficient to accomplish the refunding on the redemption date or dates,
together with any interest due on the Refunded Bonds not constituting a portion
of the redemption price, the Company shall at its own expense and without any
right of reimbursement in respect thereof immediately pay that portion of such
costs as may be in excess of said moneys.  The Company shall not be entitled to
any reimbursement therefor from the Issuer, the Trustee, or any Holder, nor
shall it be entitled to any abatement, diminution or postponement of the
Installment Payments as a consequence of such payment.  The Company acknowledges
and agrees that there is no implied or express warranty by the Issuer that the
proceeds of the Bonds will be sufficient to redeem the Refunded Bonds.


Section 3.04.  Investment of Fund Moneys. The Issuer hereby authorizes the
Company to direct the investment of the Bond Fund and Rebate Fund.  At the
written direction of the Authorized Company Representative, any moneys held in
the Bond Fund and the Rebate Fund shall be invested or reinvested by the Trustee
in Eligible Investments. Each of the Issuer and the Company hereby covenants
that it will restrict any investment and reinvestment and the use of the
proceeds of the Bonds in such manner and to such extent, if any, as may be
necessary so that the Bonds will not constitute arbitrage bonds under Section
148 of the Code.


The Company shall provide the Issuer with a certificate of an appropriate
officer, employee or agent of or consultant to the Company for inclusion in the
transcript of proceedings for the Bonds, setting forth the reasonable
expectations of the Company on the date of delivery of and payment for the Bonds
regarding the amount and use of the proceeds of the Bonds and the facts,
estimates and circumstances on which those expectations are based.


The Company agrees that at no time shall any funds constituting gross proceeds
of the Bonds be used in any manner to cause or result in a prohibited payment
under applicable regulations pertaining to, or in any other fashion as would
constitute failure of compliance with, Section 148 of the Code.

 
7

--------------------------------------------------------------------------------

 


If there is any amount required to be paid to the United States pursuant to.
Section 148(f) of the Code or Section 5.03 of the Indenture, the Company shall
pay such amount to the Trustee for deposit to the Rebate Fund created under
Section 5.03 of the Indenture, who will submit the payment to the United States.


Section 3.05.  Issuer's Fees.  The Issuer shall receive out of proceeds of the
Bonds or out of funds provided by the Company on or before the Issue Date an
amount equal to .25% of the original principal amount of the Bonds to pay and
reimburse the Issuer for its administrative expenses directly attributable and
chargeable to the issuance of the Bonds, the refunding of the Refunded Bonds,
and the acquisition, construction, and equipping of the Project.  The Company
shall also pay to the Issuer hereunder on each March 1 the greater of the
following two amounts:  (i) the actual costs reasonably and necessarily incurred
by the Issuer during the prior twelve month period as set forth in a bill or
statement submitted by the Issuer to the Company prior to said March 1, or (ii)
an amount of money equal to $100.00 for each $1,000,000, or part thereof, of
principal amount of the Bonds which are outstanding and unpaid as of the last
day of the month preceding said March 1 (the "alternate fee").  If the Company
shall have not have received a bill or statement on or before March 1 for the
Issuer's actual costs incurred during the prior twelve month period, the Company
shall pay the alternate fee on said March 1.  Although the amounts payable to
the Issuer hereunder are due on March 1 of each year, the Company shall not be
in default in the payment of such amounts so long as they are paid to the Issuer
within thirty days of their due date.


Section 3.06.  Issuer's Limited Liability.  It is recognized that the Issuer's
only source of funds with which to carry out its commitments under this
Agreement will be from the proceeds from the sale of the Bonds or from any
available income or earnings derived therefrom, or from any funds which
otherwise might be made available by the Company; and it is expressly agreed
that the Issuer shall have no financial liability, obligation, or responsibility
with respect to this Agreement or the Project except to the extent of funds
available from such sources.


Section 3.07  Governmental Regulation.  The Company recognizes and agrees that
this Agreement and the issuance of the Bonds pursuant hereto will not diminish
or limit the authority of the United States Environmental Protection Agency, the
Texas Natural Resources Conservation Commission, the Texas Water Development
Board, or any other State agency or local governments in performing any of the
powers, functions and duties vested in such entities by federal and state laws,
and that all applicable laws shall be enforced without regard to ownership of
the Project; and that the Company will not be relieved of any responsibility
under any applicable federal or state laws or regulations pertaining to
pollution control, either now, or during, or after the acquisition, construction
and improvement of the Project.
 

 
8

--------------------------------------------------------------------------------

 


ARTICLE IV.


PAYMENTS BY COMPANY


Section 4.01.  Installment Payments. Simultaneously with the authorization of
this Agreement by the Board of Directors of the Issuer, such Board has adopted
the Bond Resolution.  In consideration of the covenants and agreements set forth
in this Agreement, and to enable the Issuer to issue the Bonds to carry out the
intents and purposes hereof, the Company agrees that, on each date on which any
payment of principal of or interest on Bonds shall become due (whether at
maturity, or upon redemption or acceleration or otherwise), the Company will pay
or cause to be paid to the Trustee, in immediately available funds, an amount
which, together with other moneys held by the Trustee under the Indenture and
available therefor, will enable the Trustee to make such payment in full in a
timely manner ("Installment Payments").


In furtherance of the foregoing, so long as any Bonds are outstanding, the
Company will pay or cause to be paid all amounts required to prevent any
deficiency or default in any payment with respect to the Bonds, including any
deficiency caused by an act or failure to act by the Trustee, the Company, the
Issuer or any other Person.


The Issuer assigns all amounts payable under this Section by the Company to the
Trustee pursuant to the Indenture for the benefit of the Bondholders. The
Company assents to such assignment. Accordingly, the Company will pay directly
to the Trustee at its designated office all payments payable by the Company
pursuant to this Section.


In the event the Company should fail to make any of the payments required in
this Section 4.01, the amount so in default shall continue as an obligation of
the Company until such amount in default shall have been fully paid, and the
Company agrees to pay the same with interest thereon to the extent permitted by
law at the rate of  interest borne by the Bonds at the time of such failure from
the due date thereof until paid.


Section 4.02.  Additional Payments. The Company will also pay the following upon
demand after receipt of a bill therefor:


(a)           Out of proceeds of the Bonds or other funds provided by the
Company, the reasonable and documented out-of-pocket fees and expenses,
including reasonable attorneys' fees, of the Issuer incurred in connection with
this Agreement, the Indenture, the Tax Certificates and the Bonds, and the
making of any amendment or supplement thereto, including, but not limited to:
(i) those described in Section 3.05 (which includes, among other fees and
expenses, the fees and expenses associated with the initial drafting, execution
and delivery of this Agreement, the Tax Certificates and the Bonds), (ii) those
described in Section 7.04 and (iii) any other payments or indemnification
required under Section 5.02; and


(b)           The fees and expenses of the Trustee under the Indenture,
including reasonable attorneys' fees of the Trustee for any services rendered by
it under the Indenture, including those described in Section 7.04, and any other
payments or indemnification required under Section 5.02, such fees, expenses and
payments to be paid directly to the Trustee for its own account as and when such
fees and expenses become due and payable.
 
 
9

--------------------------------------------------------------------------------

 

The Company further agrees to pay all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorney's fees and expenses) of the
Issuer incurred after the initial issuance of the Bonds in the preparation of
any responses, reproduction of any documentation or participation in any
inquiries, investigations or audits from any Person solely or primarily in
connection with the Bonds, including, without limitation, the Internal Revenue
Service, the Securities Exchange Commission or other governmental agency.


Section 4.03.  Deposit of Moneys in Bond Fund; Moneys for Purchase and
Redemption. The Company may at any time deposit moneys in the Bond Fund, without
premium or penalty, to be held by the Trustee for application to Installment
Payments not yet due and payable, and the Issuer agrees that the Trustee shall
accept such deposits when tendered by the Company. Such deposits shall be
credited against the Installment Payments, or any portion thereof, in the order
of their due dates. In addition, the Company may at any time deliver moneys to
the Trustee in addition to such deposits with written instructions to the
Trustee to use such moneys for the purpose of making open market purchases of
Bonds. Such deposits or such delivery of moneys for Bond purchases shall not in
any way alter or suspend the obligations of the Company under this Agreement
during the term hereof as provided in Section 8.01.


In addition, the Company may deliver moneys to the Trustee for use for optional
redemption of Bonds pursuant to Sections 6.01 and 6.02 and shall deliver moneys
to the Trustee for mandatory redemption of Bonds as required by Section
4.02(b)(ii) of the Indenture.


Section 4.04.  Obligations Unconditional. The obligations of the Company to make
payments required by Sections 4.01, 4.02 and 4.03 and to perform its other
agreements contained herein shall be absolute and unconditional, and the Company
shall make such payments without abatement, diminution or deduction regardless
of any cause or circumstances whatsoever.


Section 4.05.  Assignment by Company. Rights granted to the Company under this
Agreement may be assigned in whole or in part by the Company without the
necessity of obtaining the consent of the Issuer or the Trustee, subject,
however, to each of the following conditions:


(a)           unless waived by the Issuer or the Trustee, the Company shall
notify the Issuer and the Trustee in writing of the identity of any assignee at
least 30 days prior to the effective date of such assignment;


(b)           no assignment shall relieve the Company from primary liability
hereunder for its obligations hereunder, and the Company shall continue to
remain primarily liable for the payment of the Installment Payments and
Additional Payments and for performance and observance of the agreements on its
part herein provided to be performed and observed by it;


(c)           any assignment from the Company must retain for the Company such
rights and interests as will permit it to perform its obligations under this
Agreement;


(d)           the Company shall, within 30 days after execution thereof, furnish
or cause to be furnished to the Issuer and the Trustee a true and complete copy
of each such assignment; and

 

 
10

--------------------------------------------------------------------------------

 


(e)           any assignment from the Company shall not materially impair
fulfillment of the purposes to be accomplished by operation of the Project
Facilities as a project, the financing of which is permitted under the Act.


Section 4.06.  Assignment by Issuer. The Issuer will assign its rights under and
interest to this Agreement (except for Unassigned Issuer Rights) to the Trustee
pursuant to the Indenture as security for the payment of the Bonds. Otherwise,
the Issuer will not sell, assign or otherwise dispose of its rights under or
interest in this Agreement nor create or permit to exist any lien, encumbrance
or security interest thereon.  The Company herewith assents to such assignment
and will make payments directly to the Trustee without defense or set-off by
reason of any dispute between the Company and the Issuer or the Trustee.  All
rights against the Company arising under this Agreement or the Bond Resolution
or Indenture and assigned to the Trustee under the Indenture may be enforced by
the Trustee, or the owners of the Bonds, to the extent provided in the
Indenture, and the Trustee, or the owners of the Bonds, shall be entitled to
bring any suit, action, or proceeding against the Company, to the extent
provided in the Bond Resolution or Indenture, for the enforcement of this
Agreement, and it shall not be necessary in any such suit, action, or proceeding
to make the Issuer a party thereto.


Section 4.07.  Refunding of Bonds.  After the issuance of any Bonds, the Issuer
shall not refund any of the Bonds or change or modify the Bonds in any way,
except as provided for in the Indenture, without the prior written approval of
the Authorized Company Representative; nor shall the Issuer redeem any Bonds
prior to their scheduled maturities except upon the request of the Authorized
Company Representative, unless such redemption is required by the Indenture.


ARTICLE V.
ADDITIONAL AGREEMENTS AND COVENANTS


Section 5.01.  Lease, Sale or Grant of Use by Company. Subject to the provisions
of Section 5.03, the Company may lease, sell or grant the right to occupy and
use the remaining Project Facilities, in whole or in part, to others, provided
that:


(a)           no such grant, sale or lease shall relieve the Company from its
obligations under this Agreement;


(b)           the Company shall retain such rights and interests as will permit
it to comply with its obligations under this Agreement;


(c)           no such grant, sale or lease shall impair the purposes of the Act;
and


(d)           the Company shall receive an Opinion of Nationally Recognized Bond
Counsel that such grant, sale or lease does not have an adverse affect upon the
tax-exempt status of the Bonds.


 
11

--------------------------------------------------------------------------------

 


Section 5.02.  Indemnification of Issuer and Trustee.  (a) The Company releases
the Issuer, its officers, directors, and employees (the "Indemnified Parties")
from, and the Indemnified Parties shall not be liable for, and the Company
agrees and shall protect, indemnify, defend, and hold the Indemnified Parties
harmless from, any and all liability, cost, expense, damage, or loss of whatever
nature (including, but not limited to, attorneys' fees, litigation and court
costs, amounts paid in settlement, and amounts paid to discharge judgments)
directly or indirectly resulting from, arising out of, in connection with, or
related to (i) the issuance, offering, sale, delivery, payment of the Bonds and
the interest thereon, or redemption of the Bonds, the provisions and rate of
interest on the Bonds, the Bond Resolution, the Indenture, and this Agreement
and the obligations imposed on the Issuer hereby and thereby; or the design,
construction, installation, operation, use, occupancy, maintenance, or ownership
of the Project; (ii) any written statements or representations made or given by
the Company or any of its officers or employees, to the Indemnified Parties, the
Trustee, or any underwriters or purchasers of any of the Bonds, with respect to
the Issuer, the Company, the Project, or the Bonds or the offer or issuance
thereof, including, but not limited to, statements or representations of facts,
financial information, or corporate affairs; (iii) damage to property or any
injury to or death of any person that may be occasioned by any cause whatsoever
pertaining to the Project; (iv) any loss or damage incurred by the Issuer as a
result of breach by the Company of the provisions of Section 5.3 hereof, and (v)
any action required to be taken by the Issuer under this Agreement, the Bond
Resolution, or the Indenture. The  provisions shall remain and be in full force
and effect even if any such liability, cost, expense, damage, or loss or claim
therefor by any person, directly or indirectly results from, arises out of, or
relates to, or is asserted to have resulted from, arise out of, or be related
to, in whole or in part, one or more negligent acts or omissions (other than as
a result of willful misconduct or bad faith of the party seeking indemnity).


(b)           The Company will indemnify and hold the Trustee, its members,
officers and employees, free and harmless from any loss, claim, damage, tax,
penalty, liability, disbursement, litigation expenses, attorneys' fees and
expenses or court costs arising out of, or in any way relating to, the execution
or performance of the Indenture, this Agreement, the Bond Purchase Agreement
(the "Bond Purchase Agreement") among Morgan Stanley & Co. LLC, the Issuer and
the Company or any other documents in connection therewith, or any other cause
whatsoever pertaining to the Project Facilities (including without limitation
any loss, claim, damage, tax penalty, liability, disbursement, litigation
expenses, attorneys' fees and expenses or court costs asserted or arising under
any federal, state or local statute, law, ordinance, code, rule, regulation,
order or decree regulating or relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material), or the Bonds, including the issuance or sale of the Bonds, or failure
to issue or sell the Bonds, actions taken under the Bonds, the Indenture, this
Agreement, the Bond Purchase Agreement or any other documents in connection
therewith or any other cause whatsoever pertaining to the Project Facilities,
except in any case as a result of the gross negligence, willful misconduct, or
bad faith of the Trustee.


(c)           The Company may, at its cost and in its name or in the name of the
Issuer, prosecute or take any other action involving third persons which the
Company deems necessary in order to ensure or protect the Company's rights under
this Agreement; in such event, the Issuer will reasonably cooperate with the
Company, but at the sole expense of the Company.


 
12

--------------------------------------------------------------------------------

 


(d)           In case any actions or proceedings are brought against an
Indemnified Party or the Trustee in respect of which indemnity may be sought
hereunder, the party seeking indemnity shall promptly (but in any event within
15 days of receipt of service) give notice of that action or proceeding to the
Company enclosing copies of all papers served, and the Company upon receipt of
that notice shall have the obligation and the right to assume the defense of the
action or proceeding; provided, that failure of a party to give that notice
shall not relieve the Company from any of its obligations under this Section
unless that failure materially prejudices the defense of the action or
proceeding by the Company. At its own expense, an indemnified party may employ
separate counsel and participate in the defense. The Company shall not be liable
for any settlement made without its consent.


(e)           Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to indemnify or hold harmless the Trustee for its
gross negligence, willful misconduct, or bad faith or an Indemnified Party for
its willful misconduct or bad faith.


(f)           The foregoing indemnification is intended to and shall include the
indemnification of all affected officials, directors, trustees, officers and
employees of the Issuer and the Trustee, respectively. That indemnification is
intended to and shall be enforceable by the Issuer and the Trustee,
respectively, to the full extent permitted by law and the foregoing
indemnification survives beyond the termination or discharge of the Indenture or
the payment of the Bonds.


Section 5.03.  Company Not to Adversely Affect Exclusion From Gross Income of
Interest on Bonds. The Company hereby represents that it has taken and caused to
be taken, and covenants that it will take and cause to be taken, all actions
that may be required of it, alone or in conjunction with the Issuer, for the
interest on the Bonds to be and to remain excludable from gross income for
federal income tax purposes, and represents that it has not taken or permitted
to be taken on its behalf, and covenants that it will not take or permit to be
taken on its behalf, any action that would adversely affect such excludability
under the provisions of the Code.


The Company also covenants that it will restrict the investment and reinvestment
and the use of the proceeds of the Bonds in such manner and to such extent, if
any, as may be necessary so that the Bonds will not constitute arbitrage bonds
under Section 148 of the Code.


The Company hereby covenants that on or before the ninetieth day following the
date any of the Project Facilities are no longer being operated as qualifying
exempt facilities under the Code (unless such facilities have simply ceased to
be operated), or such later date as provided in the Indenture, the Company shall
cause a related amount of Bonds to be redeemed pursuant to the Mandatory
Redemption provision of the Bonds.

 
13

--------------------------------------------------------------------------------

 
 
Section 5.04.  Company to Maintain its Existence; Mergers or Consolidations. The
Company covenants that it will not merge or consolidate with any other legal
entity or sell or convey all or substantially all of its assets to any other
legal entity, except that the Company may merge or consolidate with, or sell or
convey all or substantially all of its assets to any other legal entity,
provided that (a) the Company shall be the continuing legal entity or the
successor legal entity (if other than the Company) shall be a legal entity
organized and existing under the laws of the United States of America or a state
thereof, qualified to do business in the State and such legal entity shall
expressly assume the due and punctual payment of the Installment Payments
hereunder in order to ensure timely and proper payment of the principal of and
interest on all the Bonds, according to their tenor, and the due and punctual
performance and observance of all the covenants and conditions of this Agreement
to be performed by the Company and (b) the Company or such successor legal
entity, as the case may be, shall not, immediately after such merger or
consolidation, or such sale or conveyance, be in default in the performance of
any such covenant or condition and no event which with the lapse of time, the
giving of notice or both would constitute an Event of Default under Section 7.01
shall have occurred and be continuing.
 
In case any such consolidation, merger, sale or conveyance and upon the
assumption by the successor legal entity of the obligations under this Agreement
and on the Bonds in accordance with the foregoing, such successor legal entity
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein as a party hereto, and the Company shall thereupon be
relieved of any further obligations or liabilities hereunder and upon the Bonds
and the Company as the predecessor legal entity may thereupon or at any time
thereafter be dissolved, wound-up or liquidated.


Section 5.05.  Reports and Audits. The Company shall, as soon as practicable but
in no event later than six months after the end of each of its fiscal years,
file with the Trustee and the Issuer, audited financial statements of the
Company prepared as of the end of such fiscal year; provided that the Company
may satisfy this requirement by its filing of such information with the
Securities and Exchange Commission (www.sec.gov) and the Municipal Securities
Rulemaking Board (www.emma.msrb.org) in accordance with their respective filing
requirements.


Section 5.06.  Insurance. The Company shall maintain, or cause to be maintained,
insurance covering such risks and in such amounts as is customarily carried by
similar industries as the Company, and which insurance may be, in whole or in
part, self-insurance.


Section 5.07.  Recordation.  The Company agrees that it will record and file any
such instruments as may be required from time to time to be recorded or filed,
in such manner and in such places as from time to time may be required by law in
order fully to preserve and protect the rights, lien and security of the Owners
of the Bonds and the rights and security of the Trustee hereunder and under the
Indenture.


Section 5.08.  Qualification in Texas.  The Company warrants that it is and
throughout the term of this Agreement it will continue to be a corporation duly
qualified to do business in the State of Texas.

 

 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VI.


OPTIONS; PREPAYMENT OF LOAN


Section 6.01.  Options to Terminate. The Company shall have, and is hereby
granted, an option to prepay Installment Sale Payments and terminate its
obligations under Section 4.01 of this Agreement, upon satisfaction of the
following conditions at any time prior to full payment of the Bonds (or
provision for payment thereof having been made in accordance with the provisions
of the Indenture): (a) in accordance with Article IX of the Indenture, by paying
to the Trustee an amount which, when added to the amount on deposit in the funds
established under the Indenture and available therefor, will be sufficient to
pay, retire and, pursuant to the Indenture, redeem all the outstanding Bonds in
accordance with the provisions of the Indenture (including, without limiting the
generality of the foregoing, principal of and interest to maturity or the
earliest applicable redemption date, as the case may be, and expenses of
redemption and the Trustee's fees and expenses due hereunder or under the
Indenture), and in case of redemption making arrangements satisfactory to the
Trustee for the giving of the required notice of redemption, (b) by giving the
Issuer notice in writing of such termination and (c) by making full payment of
Additional Payments due under Section 4.02; thereafter such termination shall
forthwith become effective.


Any prepayment pursuant to this Section 6.01 shall either comply with the
provisions of Article IX of the Indenture or result in redemption of the Bonds
within 90 days of the date of prepayment. Nothing contained in this Section 6.01
shall prevent the payment of part of any of the Bonds pursuant to Article IV or
Section 9.02 of the Indenture.


Section 6.02.  Option to Prepay Upon Extraordinary Optional Redemption Under
Indenture. The Company shall also have the option, upon the occurrence of
certain extraordinary circumstances described therein, to prepay the loan in
whole or in part upon the terms and conditions set forth in Section 4.02(b)(i)
of the Indenture.


Section 6.03.  Actions by Issuer. At the request of the Company or the Trustee,
the Issuer shall take all steps required of it under the applicable provisions
of the Indenture or the Bonds to effect the redemption of all or a portion of
the Bonds pursuant to this Article VI; provided that, in such event, the Company
shall reimburse the Issuer for its reasonable expenses, including attorneys'
fees, incurred in complying with such request.


Section 6.04.  Release on Exercise of Option to Prepay Loan. Upon the payment of
all amounts due hereunder pursuant to any option to prepay the loan granted in
this Agreement, the Issuer shall, upon receipt of the prepayment, deliver to the
Company, if necessary, a release from the Trustee of the lien of the Indenture.


ARTICLE VII.


EVENTS OF DEFAULT AND REMEDIES


Section 7.01.  Events of Default. Each of the following shall be an Event of
Default:


(a)           The Company shall fail to pay the amounts required to be paid
under Section 4.01 or 4.02 on the date specified therein;


 
15

--------------------------------------------------------------------------------

 


(b)           Failure by the Company to observe and perform any covenant,
condition or agreement on its part to be observed or performed, other than as
referred to in Section 7.01(a), (other than certain representations, warranties
and covenants regarding various matters relating to the tax status of the Bonds)
for a period of 60 days after written notice specifying such failure and
requesting that it be remedied shall have been given to the Company by the
Issuer or the Trustee, unless the Issuer and the Trustee shall agree in writing
to an extension of such time prior to its expiration; provided, however, if the
failure stated in the notice cannot be corrected within the applicable period,
it shall not constitute an Event of Default if corrective action is instituted
by the Company within the applicable period and is being diligently pursued
until the default is corrected;


(c)           The dissolution or liquidation of the Company or the voluntary
initiation by the Company of any proceeding under any federal or state law
relating to bankruptcy, insolvency, arrangement, reorganization, readjustment of
debt or any other form of debtor relief, or the initiation against the Company
of any such proceeding which shall remain undismissed for 60 days, or failure by
the Company to promptly have discharged any execution, garnishment or attachment
of such consequence as would materially impair the ability of the Company to
carry on its operations, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with
creditors or the failure generally by the Company to pay its debts as they
become due; or


(d)           The occurrence of an Event of Default as defined in the Indenture.


Any declaration of default under subparagraph (c) and the exercise of remedies
upon any such declaration will be subject to any applicable limitations of
federal bankruptcy law affecting or precluding that declaration or exercise
during the pendency of or immediately following any bankruptcy, liquidation or
reorganization proceedings.


Section 7.02.  Remedies on Default. Whenever an Event of Default shall have
happened and be existing, any one or more of the following remedial steps may be
taken:


(a)           if acceleration of the principal amount of the Bonds has been
declared pursuant to Section 7.03 of the Indenture, the Issuer or the Trustee
shall declare all Installment Payments to be immediately due and payable,
whereupon the same shall become immediately due and payable; or


(b)           the Issuer or the Trustee may pursue all remedies now or hereafter
existing at law or in equity to collect all amounts then due and thereafter to
become due under this Agreement or to enforce the performance and observance of
any other obligation or agreement of the Company under those instruments.


Notwithstanding the foregoing, the Trustee shall not be obligated to take any
step that in its reasonable opinion will or might cause it to expend time or
money or otherwise incur liability unless and until a satisfactory indemnity
bond has been furnished to the Trustee at no cost or expense to it. Any amounts
collected pursuant to action taken under this Section (except for amounts
payable directly to the Issuer or the Trustee pursuant to Section 3.05, 4.02,
5.02 or 7.04) shall be paid into the Bond Fund and applied in accordance with
the provisions of the Indenture or, if the Outstanding Bonds have been paid and
discharged in accordance with the provisions of the Indenture, shall be paid as
provided in Section 9.01 of the Indenture for transfers of remaining amounts in
the Bond Fund.


 
16

--------------------------------------------------------------------------------

 
 

The provisions of this Section are subject to the further limitation that the
rescission by the Trustee of its declaration that all of the Bonds are
immediately due and payable also shall constitute an annulment of any
corresponding declaration made pursuant to paragraph (a) of this Section and a
waiver and rescission of the consequences of that declaration and of the Event
of Default with respect to which that declaration has been made, provided that
no such waiver or rescission shall extend to or affect any subsequent or other
default or impair any right consequent thereon.


Section 7.03.  No Remedy Exclusive. No remedy conferred upon or reserved to the
Issuer or the Trustee by this Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement, now or
hereafter existing at law, in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair that right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Issuer or the Trustee to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice, other than any
notice required by law or for which express provision is made herein.


Section 7.04.  Agreement to Pay Fees and Expenses. If an Event of Default should
occur and the Issuer or the Trustee should incur expenses, including attorneys'
fees, in connection with the enforcement of this Agreement or the collection of
sums due thereunder, the Company shall reimburse the Issuer and the Trustee, as
applicable, from the reasonable expenses so incurred upon demand.


Section 7.05.  No Waiver. No failure by the Issuer or the Trustee to insist upon
the performance by the Company of any provision hereof shall constitute a waiver
of their right to performance and no express waiver shall be deemed to apply to
any other existing or subsequent right to remedy the failure by the Company to
observe or comply with any provision hereof.


Section 7.06.  Notice of Default. The Company shall notify the Trustee
immediately and in writing if it becomes aware of the occurrence of any Event of
Default hereunder or of any fact, condition or event which, with the giving of
notice or passage of time or both, would become an Event of Default.


ARTICLE VIII.


MISCELLANEOUS


Section 8.01.  Term of Agreement. This Agreement shall be and remain in full
force and effect from the date of issuance of the Bonds until such time as all
of the Bonds shall have been fully paid (or provision made for such payment)
pursuant to the Indenture and all other sums payable by the Company under this
Agreement shall have been paid, except for obligations of the Company under
Section 3.05, 4.02, 5.02 and 7.04, which shall survive any termination of this
Agreement.


 
17

--------------------------------------------------------------------------------

 


Notwithstanding any termination of this Agreement, any payment of any or all of
the Bonds or any discharge of the Indenture, if Bonds are redeemed pursuant to
the mandatory redemption upon determination of taxability, the Company shall pay
all additional amounts required to be paid under Section 4.01 of the Indenture
at the time provided therein.


Section 8.02.  Amounts Remaining in Funds. Any amounts in the Bond Fund
remaining unclaimed by the Holders of Bonds (whether at stated maturity, by
redemption or pursuant to any mandatory sinking fund requirements or otherwise)
shall be deemed to belong, and shall be paid, to the proper party pursuant to
Title 6, Texas Property Code, or applicable escheat laws. Further, any other
amounts remaining in the Bond Fund and any other special fund for accounts
created under this Agreement or the Indenture, after all of the outstanding
Bonds shall be deemed to have been paid and discharged under the provisions of
the Indenture and all other amounts required to be paid under this Agreement and
the Indenture have been paid, shall be paid to the Company to the extent that
those moneys are in excess of the amounts necessary to effect the payment and
discharge of the outstanding Bonds.


Section 8.03.  Notices. All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given when received or upon refusal of delivery at the applicable
Notice Address. The Issuer, the Company or the Trustee may, by providing written
notice to each other, designate any further or different addresses to which
subsequent notices, certificates, requests or other communications shall be
sent.


Section 8.04.  Extent of Covenants of Issuer; No Personal Liability. All
covenants, obligations and agreements of the Issuer contained in this Agreement
or the Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, obligation or agreement shall be deemed to be
a covenant, obligation or agreement of any present or future member, trustee,
officer, agent or employee of the Issuer in other than his official capacity,
and no official executing the Bonds shall be liable personally on the Bonds or
be subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the covenants, obligations or agreements of the Issuer
contained in this Agreement or in the Indenture.


Section 8.05.  Binding Effect. This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Issuer, the Company and
their respective permitted successors and assigns.


Section 8.06.  Amendments and Supplements. Except as otherwise expressly
provided in this Agreement or the Indenture, subsequent to the issuance of the
Bonds and prior to all conditions provided for in the Indenture for release of
the Indenture having been met, this Agreement may not be effectively amended,
changed, modified, altered or terminated except in accordance with the
provisions of Article XI of the Indenture, as applicable.


Section 8.07.  Execution Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.

 
18

--------------------------------------------------------------------------------

 


Section 8.08.  Severability. If any provision of this Agreement or any covenant,
obligation or agreement contained herein is determined by a court to be invalid
or unenforceable, that determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if the invalid or unenforceable portion were not contained herein. That
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.


Section 8.09.  Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE.


Section 8.10.  Further Assurances and Corrective Instruments. The Issuer and the
Company agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as may reasonably be required for the
further assurance, correction or performance of the expressed intention of this
Agreement.


Section 8.11.  Issuer and Company Representatives. Whenever under the provisions
of this Agreement the approval of the Issuer or the Company is required or the
Issuer or the Company is required to take some action at the request of the
other, such approval or such request shall be given for the Issuer by a
Designated Officer and for the Company by an Authorized Company Representative.
The Trustee shall be authorized to act on any such approval or request.


Section 8.12.  Immunity of Incorporators, Stockholders, Officers and Directors.
No recourse under or upon any obligation, covenant or agreement contained in
this Agreement or in any agreement supplemental hereto, or in the Bonds, or
because of any indebtedness evidenced thereby, shall be had against any
incorporator, or against any stockholder, member, officer or director, as such,
past, present or future, of the Company or of any predecessor or, subject to
Section 5.04, successor legal entity, either directly or through the Company or
any predecessor or successor legal entity, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Bonds by the Holders thereof and as part
of the consideration for the issuance of the Bonds.


Section 8.13.  Section Headings. The table of contents and headings of the
various articles and sections of this Agreement are for convenience of reference
only and shall not modify, define or limit any of the terms or provisions
hereof. References to article and section numbers are references to articles and
sections in this Agreement unless otherwise indicated.

 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
duly executed in their respective names, all as of the date hereinbefore
written.



   
GULF COAST WASTE DISPOSAL AUTHORITY
         
By:
/s/ J. M. Schultz
     
Chairman
       
Attest:
             
By:
James A. Matthews, Jr.
     
Secretary
             
[SEAL]
     



[SIGNATURE PAGE TO U.S. STEEL 2011 BOND AMORTIZATION AGREEMENT]

 

 
20

--------------------------------------------------------------------------------

 
 

 
UNITED STATES STEEL CORPORATION
       
By:
/s/ John J. Quaid
 
Title:
Vice President & Treasurer



[SIGNATURE PAGE TO U.S. STEEL 2011 BOND AMORTIZATION AGREEMENT]
 
 
21

--------------------------------------------------------------------------------

 